DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Chen et al. (U.S. Patent Application Publication No. 2020/0152827).
Regarding to claim 1, Chen teaches a method for fabricating a micro light-emitting diode display, comprising:
disposing a plurality of micro light-emitting diodes on a carrier (Fig. 2(1), disposing plurality of micro light-emitting diodes EU on carrier EP1
transferring the micro light-emitting diodes from the carrier to a display substrate and disposing the micro light-emitting diodes in a plurality of pixels of the display substrate (Fig. 2(2); [0028], last 10 lines, transferring the micro light-emitting diodes EU from the carrier EP1 to display substrate SB and disposing the micro light-emitting diodes in a plurality of pixels of the display substrate SB);
subjecting the micro light-emitting diodes to a pre-bonding process to electrically connect the micro light-emitting diodes to the display substrate (Fig. 2(2); Fig. 1, S104, [0029], lines 13-18);
subjecting the micro light-emitting diodes pre-bonded to the display substrate to a first detection process, thereby identifying whether a faulty micro light-emitting diode is present or not (Fig. 2(2); Fig. 1, S106, [0030], lines 1-10); and
subjecting the micro light-emitting diodes to a main bonding process after the first detection process (Fig. 2(5); Fig. 1, S112, [0033], lines 1-4).
Regarding to claim 2, Chen teaches the first detection process is an electrical detection ([0030], lines 4), and the pixel having the faulty micro light-emitting diode is repaired after the faulty micro light-emitting diode is identified ([0030], lines 8-12).
Regarding to claim 3, Chen teaches subjecting the micro light-emitting diodes on the carrier to a second detection process and identifying good micro light-emitting diodes of the micro light-emitting diodes on the carrier ([0034], lines 1-4); and subjecting the good micro light-emitting diodes to a pre-bonding process ([0030], last 4 lines, new micro light-emitting diodes).
Regarding to claim 4, Chen teaches the second detection process is an optical detection ([0030], line 3).
Regarding to claim 5, Chen teaches the step of repairing the pixel having the faulty micro light-emitting diode comprises replacing the faulty micro light-emitting diode with a known good micro light-emitting diode ([0030], last 2 lines, new micro light-emitting diodes are good).
Regarding to claim 6, Chen teaches the step of repairing the pixel having the faulty micro light-emitting diode comprises:
disconnecting an electrical connection between the faulty micro light emitting diode and a control circuit of the display substrate (Fig. 2(3), [0031], lines 1-3, the faulty micro light emitting diode is removed from the display substrate, thus electrical connection between the faulty micro light emitting diode and a control circuit of the display substrate is disconnected): and
electrically connecting a redundant micro light-emitting diode to the control circuit of the display substrate (Fig. 2(5), a redundant (new) micro light-emitting diode is electrically connected to the control circuit of the display substrate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2020/0152827) in view of Liang et al. (U.S. Patent Application Publication No. 2017 /0287867) (this rejection is based on another interpretation of the claim, in which “a pre-bonding process” and “a main bonding process” are interpreted as bonding processes not only on repaired ones but all the micro light-emitting diodes.
Regarding to claim 1, Chen teaches a method for fabricating a micro light-emitting diode display, comprising:
disposing a plurality of micro light-emitting diodes on a carrier (Fig. 2(1), disposing plurality of micro light-emitting diodes EU on carrier EP1);
transferring the micro light-emitting diodes from the carrier to a display substrate and disposing the micro light-emitting diodes in a plurality of pixels of the display substrate (Fig. 2(2); [0028], last 10 lines, transferring the micro light-emitting diodes EU from the carrier to a display substrate SB and disposing the micro light-emitting diodes in a plurality of pixels of the display substrate SB);
subjecting the micro light-emitting diodes to a bonding process to electrically connect the micro light-emitting diodes to the display substrate (Fig. 2(2); Fig. 1, S104, [0029], lines 13-18);
subjecting the micro light-emitting diodes pre-bonded to the display substrate to a first detection process, thereby identifying whether a faulty micro light-emitting diode is present or not (Fig. 2(2); Fig. 1, S106, [0030], lines 1-10); and
subjecting micro light-emitting diodes to a second bonding process after the first detection process (Fig. 2(5); Fig. 1, S112, [0033], lines 1-4).
Chen does not explicitly discloses the bonding process is a pre-bonding process and the second bonding processes is a main bonding process subjecting the micro light-emitting diodes.
Liang teaches subjecting micro light-emitting diodes to a pre-bonding process to electrically connect the micro light-emitting diodes to the display substrate and then subjecting the micro light-emitting diodes to a main bonding process ([0094], lines 1-20, pre-bonding process with lower pressure (0.2-0.3MPa) for about 1 second to about 3 seconds at about 70° C. to 80° C, for pre-bonding light-emitting diodes to the display substrate when the micro light-emitting diodes is transferred to the display substrate, then a main bonding process with high pressure (60MPa) for about 5 second to about 20 seconds at about 150° C to about 190° C, to  form  a reliable  electrical connection between the light-emitting diodes and substrate 76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Liang to subject the micro light-emitting diodes to a pre-bonding process to electrically connect the micro light-emitting diodes to the display substrate and subject the micro light-emitting diodes to a main bonding process after the first detection process in order to enhance adhesion, thus to increase reliability.
Regarding to claim 2, Chen teaches the first detection process is an electrical detection ([0030], line 4), and the pixel having the faulty micro light-emitting diode is repaired after the faulty micro light-emitting diode is identified ([0030], lines 8-12).
Regarding to claim 3, Chen teaches identifying good micro light-emitting diodes of the micro light-emitting diodes and transferring the good micro light-emitting diodes to the display substrate and subjecting the good micro light-emitting diodes to a pre-bonding process ([0030], last 4 lines). Chen as modified does not clearly state subjecting the micro light-emitting diodes on the carrier to a second detection process and identifying good micro light-emitting diodes of the micro light-emitting diodes on the carrier. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to subject the micro light-emitting diodes on the carrier to a second detection process and identifying good micro light-emitting diodes of the micro light-emitting diodes on the carrier in order to ensure good diodes are picked since identification process of known good dies was known in the art.
Regarding to claim 4, Chen teaches the second detection process is an optical detection ([0030], line 3).
Regarding to claim 5, Chen teaches the step of repairing the pixel having the faulty micro light-emitting diode comprises replacing the faulty micro light-emitting diode with a known good micro light-emitting diode ([0030], last 2 lines).
Regarding to claim 6, Chen teaches the step of repairing the pixel having the faulty micro light-emitting diode comprises:
disconnecting an electrical connection between the faulty micro light emitting diode and a control circuit of the display substrate (Fig. 2(3), [0031], lines 1-3, the faulty micro light emitting diode is removed from the display substrate, thus electrical connection between the faulty micro light emitting diode and a control circuit of the display substrate is disconnected): and
electrically connecting a redundant micro light-emitting diode to the control circuit of the display substrate (Fig. 2(5), a redundant (new) micro light-emitting diode is electrically connected to the control circuit of the display substrate).
Regarding to claim 7, Chen teaches there is a first bonding strength between the micro light-emitting diode and the display substrate after subjecting the micro light-emitting diode to a pre-bonding process ([0029], lines 1-10). Chen as modified results in there is a second bonding strength between the micro light-emitting diode and the display substrate after subjecting the micro light-emitting diode to the main bonding process wherein the second bonding strength is greater than the first bonding strength (Liang, [0094], lines 1-20, the second bonding strength is greater than the first bonding strength because it is performed at higher temperature and with higher pressure
Regarding to claim 8, Liang teaches the bonding temperature of the pre-bonding process is lower than the bonding temperature of the main bonding process ([0094], lines 1-20, pre-bonding process with lower pressure for about 70° C. to 80° C, main bonding process with high pressure at about 150° C to about 190° C).
Regarding to claim 9, Liang teaches the difference between the bonding temperature of the pre-bonding process and the bonding temperature of the main bonding process is greater than or equal to 100°C ([0094], lines 1-20, pre-bonding process with temperature about 70°C to 80°C, main bonding process with temperature about 150° C to about 190° C).
Regarding to claim 10, Liang teaches the process pressure of the pre-bonding process is lower than the process pressure of the main bonding process ([0094], lines 1-20, pre-bonding process with lower pressure, main bonding process with high pressure).
Regarding to claim 11, Liang teaches the difference between the process pressure of the pre-bonding process and the process pressure of the main bonding process is greater than or equal to 20 kgf/cm2 ([0094], line 10, line 16, the process pressure of the pre-bonding process is 0.2-0.3 MPa, and the process pressure of the main bonding process is 60MPa, the difference between the process pressure of the pre-bonding process and the process pressure of the main bonding process is 59.7 MPa, which is 58 kgf/cm2).
Regarding to claim 12, Liang teaches the process period of the pre-bonding process is lower than the process period of the main bonding process ([0094], lines 1-20, pre-bonding process with lower pressure for about 1 second to about 3 seconds, main bonding process with high pressure for about 5 second to about 20 seconds).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.